Exhibit 10.1


CONSULTING AND PROFESSIONAL SERVICES AGREEMENT
(Independent Contractor)




This CONSULTING AND PROFESSIONAL SERVICES AGREEMENT (the “Agreement”) is entered
into, with effective date of September 5, 2012 (the “Effective Date”) by and
between NUWA GROUP LLC, a California corporation with principal address at 101
Montgomery Street, Suite 2650, San Francisco, CA 94 104 (herein referred to as
the “Consultant”), and Titan Iron Ore Corp. a Nevada corporation (the
“Company”).


In consideration of the mutual promises set forth herein, the sufficiency of
which is hereby acknowledged by each of the parties hereto, the parties; hereby
agree as follows:


1.           Consulting Services.  The Consultant hereby agrees to provide and
perform for the benefit of the Company certain corporate advisory, corporate
finance, strategic planning, marketing, media and public relations, website
evaluation and improvement, and related advisory services (each, a “Service” and
collectively, the “Services”), as may be requested by the Company from time to
time, and the Company hereby, engages the Consultant to provide and perform the
same.  . The Consultant acknowledges and agrees that it will provide a
significant amount of time and attention on the affairs and business of the
Company in connection with the provision of the Services. Consultant agrees to
conducts its services pursuant to this Agreement in full compliance with all
applicable laws, regulatory rules and policies.


2.           Remuneration in Restricted Common Stock.  As consideration for
Consultant entering into and performing under this Agreement, Client agrees to
deliver to Consultant 500,000 shares of Titan Iron Ore Corp. restricted common
stock for the first 6 months hereunder (tile “Initial Term”), which shall he
delivered to the Consultant within ten (10) business days of the Effective Date.
Time shares will be fully earned and shall vest upon execution of this
Agreement. Such shares are not a prepayment for future services, but tire being
granted to Consultant as an inducement and commencement bonus. For the
subsequent 6-month period during the term of the contract, if the Company
decides to extend the agreement, 500,000 shares of common stock with the same
delivery schedule will be delivered. Consultant acknowledges that such shares
will be subject to holding periods and resale restrictions under United’ States
securities laws, and will contain restrictive legends relating to the foregoing.


In addition to any fees that may be payable to Consultant hereunder, the Company
will promptly reimburse Consultant from time to time within thirty (30) days of
receipt of detailed invoice, for all reasonable travel and other out-of-pocket
expenses incurred in performing the services hereunder, which are approved by
the Company.


3.          Term of Agreement.   The term of this Agreement shall commence as of
the date first set forth above, and continue for a period of six (6) months (the
“Initial Term”), provided, however, that the Company may extend this Agreement
for successive Six (6) month periods upon written notice: to the Consultant
prior to the end of any applicable three month period. If the Company exercises
its right to terminate or does not extend this Agreement beyond the Initial
Term, the Consultant shall nevertheless have carried the shares granted
according to the terms described above for the Initial Term. Either party may
cancel this Agreement upon five day’s (5) written notice in tine event the other
party violates any material provision of this Agreement and fails to cure such
violation within live (5) days of written notification of such violation from
the first party. Such cancellation shall not excuse the breach or
non-performance by the other party or relieve the breaching party of its any
obligation incurred prior to rho date cancellation.


4.          Hold Period. The Consultant acknowledges and agrees that all share
certificates issuable pursuant to this Agreement will he legend with the
following in compliance with applicable state and federal securities laws:


“THESE SECURITIES  HAVE NOT BEEN REGISTERED WITH THE, SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAN NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXCEPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS..”


 
1

--------------------------------------------------------------------------------

 
 
5.           Independent Contractor Status.  The relationship or Consultant to
the Company is that of an independent contractor, and nothing herein shall be
construed or deemed as creating any other relationship. Without limiting the
foregoing, the relationship between the parties hereto shall not be, deemed to
be that of an employer-employee, joint venture, or partnership. As an
independent contractor, Consultant shall have the sole responsibility for paying
taxes, workers compensation, employee benefits (if any), and all similar
obligations, and shall be charged with performing, the Services in the scars
that Consultant deems the most feasible or desirable.


6.           Confidential Information and Work for Hire.  Consultant and the
Company hereby acknowledge and agree that in connection with the performance of
the Services set forth herein, Consultant shall be provided with or shall
otherwise be exposed to or receive certain confidential and/or proprietary
information of the Company or of third parties and may develop certain products,
services, methods, know-how, procedures, formulae, processes, specifications,
and information of a similar nature that relate to the Services rendered
hereunder. Consultant therefore agrees to maintain and preserve- the secrecy and
confidentiality of any and all proprietary and business secret or confidential
information and data. In the course of performing the services hereunder
Consultant may develop certain processes, formulations, inventions, data,
reports, records, information, prototypes, know-how, designs, drawings,
schematics, manuals, ideas, or other products or materials, including ideas that
may be protectable under intellectual property laws (all or the foregoing
collectively referred to herein as “Work Product”). Consultant acknowledges that
all Work Product created by it during the term of this Agreement or which
relates to the Services performed hereunder shall be the property of the
Company, and Consultant hereby agrees to take all actions requested by the
Company in order to vest ownership of the Work Product in them. Should the
Company seek intellectual al property protection for any Work Product,
Consultant agrees to execute any documents and take any actions reasonably
requested by them to effectuate the same, all at no additional cost.


7.           Audit Records.  Consultant shall keep accurate records and books of
account showing all charges, disbursements, and expenses made or incurred by
Consultant in the performance of the Services. The Company shall have the right,
upon reasonable notice, to audit at any time up to one year after payment of its
final invoice, the direct costs, expenses, and disbursements made with respect
to the performance of the Services.


8.           Title of Materials and Equipment.  All materials and equipment
furnished by the Company and all materials and equipment the cost of which shall
be reimbursed to Consultant by the Company hereunder are to be and remain the
sole property of the Company and are to be returned within thirty (30) days of
the expiration or earlier termination of this Agreement, or within ten (1st)
days alter written demand, whichever first occurs.


9.           Assignability.  This Agreement shall be binding upon and Inure to
the benefit of the parties, their legal representatives, successors, amid
assigns.  This Agreement may not he assigned, transferred, conveyed, or
encumbered, whether voluntarily or by operation of lass, by Consultant without
fire prior written consent of the Company (which may he granted or withheld in
its Sole and absolute judgment).


10.           Notices, Etc.  All notices, demands, and other communications
provided for hereunder Shall, unless otherwise stated herein, be in writing
(including facsimile or similar transmission) and mailed (by certified mail,
return receipt requested), seal, of delivered (including by way of overnight
courier service.), (i) if to Consultant, to:


 
2

--------------------------------------------------------------------------------

 


NUWA GROUP LLC
Attention: Kevin Fickle
101 Montgomery Street, Suite 2650
San Francisco, CA 94194
Tel:        925-330-8315
Email:    kevin@nuwagroup.com




or (ii) if to the Company, to:


Titan Iron Ore Corp.
3040 N. Campbell Ave. #110
Tucson, Arizona 85719
Tel:       520-989-0020
Email:   abrodky@kriyah.com


or, as to each party, to such other person and/or at such other address or
number as shall be designated by such party ill a written notice to the other
party. All such notices, demands, and communications shall be effective when
sent; provided, however, that if sent by facsimile transmission, notices,
demands, and other communications shall be confirmed by same day certified mail,
return receipt requested.




11.           Amendments, Etc.  No modification, amendment, or waiver of any
provision of this Agreement shall he effective unless the same shall be in
writing and signed by each of the parties hereto. Any waiver of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.


12.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties and supersedes all previous
understandings, agreements, communications, and representations, whether written
or oral, concerning the treatment of information and other matters to which this
Agreement relates.


13.           No Waiver, Remedies.  No failure on the part of any party hereto
to exercise, and no delay in exercising, any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.


14.           Severability.  Any provision of this Agreement which is
prohibited, unenforceable, or not authorized in any jurisdiction shall, as it,
such jurisdiction, he ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.


15.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the, laws of the state of Arizona. Each party hereby
consents to the laying of venue for any action under this contract with the
Superior Court for lima County, Arizona, and, for such purposes, each of the
parties hereby: consents to the jurisdiction of such court.


16.           Captions.  The captions contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.


17.           Counterparts.  This Agreement rutty’ he executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the sonic instrument. One or mare
counterparts, this Agreement may be delivered via telecopier with the intention
that they shall have the same effect as an original executed counterpart hereof.


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WEHREOF, the parties have executed this Agreement as of the date
first set forth above.





 
NUWA GROUP LLC
       
By:
/s/ Kevin Fickle
       
Name:
Kevin Fickle
                   
Titan Iron Ore Corp.
       
By:
/s/ Andrew Brodkey
       
Its:
 









 
 
 
4

--------------------------------------------------------------------------------

 


ANNEX A-SCOPE OF SERVICES




Consultant agrees that it shall provide the following specified consulting
services on a best efforts basis, unless otherwise specified with dates and
terms:


 
·
Present the Company to Consultant’s online network of Brokers, Analysts and
Institutions within the first three (3) months from start date.

 
·
Prepare preliminary evaluation and assessment that addresses the challenges
facing the Company in communicating with the marketplace within 30 days of start
date.

 
·
Consult and assist the Company, as appropriate, in: (1) developing and
implementing plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community (using Consultant’s database
of licensed brokers, analyst, institutions and fund managers) within the first
30 days from start date; and (2) establishing an image for the Company in the
financial community through an extensive grass roots marketing program.

 
·
With the cooperation of the Company and during the Term, maintain market
awareness of the Company’s plans, strategy and personnel, as they may evolve
during the Term, and consult and assist the Company in communicating appropriate
information regarding such plans, strategy and personnel to Consultant’s
designated subscribers, financial community, and targeted investors.

 
·
Subject to the Company’s intellectual property rights and approval, Consultant
shall develop a corporate image campaign, including symbols, logos, and names
within first six (6) weeks from start date. Upon the Company’s direction and
approval, Consultant shall disseminate information regarding the Company to
Consultant’s online newsgroups and its members and provide re-direction from
yahoo.com finance, investment community professionals and the general investing
public.

 
·
At the Company’s request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
Company of the public relations implications thereof within two (2) weeks of the
Consultant’s receipt of the necessary documents.



The Consultant shall include these key deliverables:


 
·
Outreach to marketplace with feedback delivered each month in a report detailing
the contacts made and feedback from investors and other market actors;

 
·
Handle inbound and outbound calls to qualified retail brokers and prepare
monthly report on said broker calls;

 
·
Arrange non-deal roadshows at least once per quarter;

 
·
Quarterly edit and creation of two page fact sheet;

 
·
Update and provide input on Company investor presentation within two (2) weeks
of start date;

 
·
Provide feedback and edits on website development on a quarterly basis;

 
·
Strategic capital market consulting;

 
·
Presentation at roadshows and at industry-specific conferences (the list will be
sent out in the first month)- as well as provide industry call lists;

 
·
Develop an analyst contact list. Provide initial contact list within first
quarter from start date, and update list every subsequent quarter.

 
·
Analyst and editorial sponsorship   magazine and print placements;

 
·
Bi-weekly communication with the company for information extraction via email or
phone call;

 
·
Conduct market intelligence on comparable companies; extract authors/editors
contact information on seekingalpha.com, thestreet.com, other financial blogging
websites and news outlets; send these targeted influencers personalized e-mail
campaigns introducing the SPBU story.

 
·
Improve web site such that the Company gains a measurable increase in visits to
be evaluated by the end of the first quarter from the start date.

 
·
Increase requests for further information from the web site:

 
·
Place reasonable amount of articles written by principals and industry experts
within targeted publications.

 
 
1

--------------------------------------------------------------------------------

 


 
·
Identify key independent analyst for lithium and potash industries. Present
initial list within the end of the first quarter from start date. Update list
every subsequent quarter.

 
·
Establish and complete shareholder survey. Communicate to shareholders and
identified prospective shareholders of relevant company developments within six
(6) weeks. Create bank of shareholder contact information.

 
·
Establish direct market campaign through market analysis and professional
contacts. By the end of the second quarter from start date.

 
·
Establish a minimum of one (1) monthly webinar to be directed to at least
fifteen (15) active fund managers and potential investors.

 
·
Establish a social media presence to be updated bimonthly.

 
o
Twitter, Facebook et at











 
2

--------------------------------------------------------------------------------